Citation Nr: 0738612	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  99-22 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision.   

In an August 2005 decision, the Board denied the veteran's 
service connection claim for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2006 Order, the Court 
vacated the August 2005 Board decision, and remanded the case 
to the Board for further proceedings consistent with an 
October 2006 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Joint Motion for Remand, which was granted in the 
November 2006 Court Order, indicates that the Board's 
references to post-decisional documents to reflect that the 
duty to notify the veteran of VA's duty to assist was 
insufficient.  Additionally, in September 2007, the veteran's 
representative submitted additional evidence in his case and 
indicated the veteran was not waiving his right to initial 
Agency of Original Jurisdiction consideration.  Thus, the 
case should be returned to the RO to allow for initial 
consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send a notice letter to 
the veteran and his representative 
that complies with the following:  

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement 
to service connection for PTSD; 

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing; 

(c) Notify the appellant of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and 
will make as many requests as are 
necessary to obtain relevant records 
from a Federal department or agency; 
and 

(d) Request that the appellant provide 
any evidence in his possession that 
pertains to his claim.

2.	Then, the RO should readjudicate the 
issue of service connection for PTSD 
in light of the additional evidence 
received.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case. 
An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



